   Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 1 of 17 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

KARI LEE,                                     )
                                              )
                            Plaintiff,        )
                                              )
                    v.                        )
                                              )
COOK COUNTY SHERIFF, COOK                     )
COUNTY HEALTH AND HOSPITALS                   )
SYSTEMS; CITY OF CHICAGO,                     )
OFFICER JACKSON, a Police Officer for         )
COOK COUNTY HEALTH SYSTEMS,                   )
individually and as Agent; OFFICER            )
JAMIRSKI, a Police Officer of the COOK        )
COUNTY HEALTH SYSTEMS,                        )
Individually and as Agent; OFFICER            )
RODNEY HUNTER, a Police Officer FOR           )
COOK COUNTY HOSPITAL HEALTH                   )
SYSTEMS, Individually, and as Agent, of the   )
City of Chicago, Individually; SERGEANT       )
GREG HARDING, Individually and as Agent       )
of City of Chicago; OFFICER HUNTER, a         )
Police Officer of COOK COUNTY                 )
HOSPITAL HEALTH SYSTEMS,                      )
Individually;                                 )
                               Defendants.    )
                                              )
                                              )
                                              )
                                              )
                                              )




                                          1
      Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 2 of 17 PageID #:1




                                     COMPLAINT at LAW


                                JURISDICTION AND VENUE
                                     INTRODUCTION

       1.      This is a civil action for damages against the defendants for committing acts

under color of state law, thereby depriving plaintiff of his rights secured by federal law and

Illinois Statutes and Illinois common law. Specifically, this is a civil action for damages arising

under the Fourth and Fourteenth Amendments to the United States Constitution, 42 U.S.C.

§1983 and the Statutes and common law of the State of Illinois. The jurisdiction of this court is

predicated upon 28 U.S.C. §§1331, 1343 and 1367. Venue is proper in this judicial district

pursuant to 28 U.S.C. §1391. Plaintiff demands Trial by Jury.

       2.      The amount in controversy exclusive of interest and costs, exceeds the sum of

$50,000.00.

       3.      At all relevant times, Plaintiff KARI M. LEE ("Lee”) has been and continues to

be a citizen of the United States and at all relevant times was a resident near Parkside Avenue in

the City of Chicago, County of Cook, State of Illinois and was a patient at COOK COUNTY

HEALTH & HOSPITAL SYSTEMS.

       4.      At all times relevant hereto, upon information and belief, defendants COOK

COUNTY HEALTH & HOSPITAL SYSTEMS, CITY OF CHICAGO, and or COOK COUNTY

SHERIFF, employed or assigned officers known and unknown, to be OFFICERS JACKSON,

JAMIRSKI, HUNTER AND HARDING, were police officers or security, acting within the

course and scope of their employment at the COOK COUNTY HEALTH & HOSPITAL

SYSTEMS, holding themselves out as Chicago Police Officers, or Cook County Sheriffs, and in-

house security for the defendant hospital, and were in facts assigned to the hospital for security


                                                 2
      Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 3 of 17 PageID #:1




purposes.

5.     That on or around July 21, 2018, Lee became a patient of COOK COUNTY HEALTH

SYSTEMS, hospitals, located at or near1901 W. Harrison, in Chicago, Illinois, having been

brought in via ambulance after suffering facial gunshot wounds, chest wounds, and hip wounds,

requiring surgery. Patient was intubated upon arrival and on or around July 24, 2018, Lee,

walked from his hospital room down the hallway in a state of confusion and was severely beaten

about the face, head and body by officers assigned to the hospital by the City of Chicago, the

Cook County Sheriff and the Cook County Hospital.

6.     Said officers were in fact acting in the capacity as the agents, servants and employees of

the defendants, CITY OF CHICAGO, COOK COUNTY SHERIFF and COOK COUNTY

HEALTH SYSTEMS, and refused to verify actual employer during, while and after Lee was

abused and beaten while a patient at COOK COUNTY HEALTH SYSTEMS, are sued

individually.

7.     At all times relevant hereto, upon information and belief, OFFICER JACKSON,

OFFICER JAMIRKSI, SERGEANT HARDING, and OFFICER HUNTER were acting in such

capacity as the agents, servants and employees of the CITY OF CHICAGO and/ or the COOK

COUNTY SHERIFF’S OFFICE and COOK COUNTY HEALTH SYTEMS. They are sued

individually.

       8.             At all times relevant hereto and in all their actions described herein,

Defendants, OFFICER JACKSON, OFFICER JAMIRKSI, SERGEANT HARDING, and

OFFICER HUNTER were acting under color of law and pursuant to their authority as Police

Officers of the City of Chicago, COOK COUNTY SHERIFF, and COOK COUNTY HEALTH

SYSTEMS.


                                                3
      Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 4 of 17 PageID #:1




        9.     On July 24, 2018, Defendant Officers were assigned to duty on behalf of these

defendants, CITY OF CHICAGO, COOK COUNTY SHERIFF, and COOK COUNTY

HOSPITALS and HEALTH SYSTEMS.

        10.    On July 24, 2018 t approximately 1:00 p.m. and sometime prior to and after,

Defendants, Officers named, along with the Unknown Chicago Police Officers, Sheriff’s Police,

and Hospital police observed patient, or were called by Hospital staff, to report, Lee walking out

of his room, and without warning or command, LEE was restrained with handcuffs, repeatedly

punched in the face and head at or near his bullet wounds, and was aggressively beaten by four

officers.

        11.    When Defendants, OFFICER JACKSON, OFFICER JAMIRKSI, SERGEANT

HARDING, and OFFICER HUNTER and unknown others of the aforementioned Defendants,

along with the Unknown Police Officer of the CITY OF CHICAGO forcibly tackled LEE with

reckless disregard for his health and safety, causing further injury

        12.    At all relevant times herein, Plaintiff had not resisted and had not displayed any

violent actions to cause the Defendant Police Officers then present to believe they were in

imminent danger from Plaintiff. In fact, LEE was in a weakened state from his gun shot wounds.

        13.    As Plaintiff lay on the floor offering no resistance, OFFICER JACKSON,

OFFICER JAMIRKSI, SERGEANT HARDING, and OFFICER HUNTER OFFICER FOLEY

and the Unknown Police Officers using their fists willfully, maliciously and intentionally struck,

beat and battered Plaintiff about the face, , skull, head, stomach and torso.

        14.    The other Defendants in the room, including OFFICER JACKSON, OFFICER

JAMIRKSI, SERGEANT HARDING, and OFFICER HUNTER, made no actions to attempt to

restrain or stop officers from beating and kicking Plaintiff.


                                                  4
      Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 5 of 17 PageID #:1




       15.     As a result of the aforementioned beating, Plaintiff was bleedings and bandaged

and had visible injuries, and was known to be a patient of COOK COUNTY HOSPITAL, yes

from a cut to the face and had other visible injuries, along with internal injuries, however,

Plaintiff’s pleas to stop the beating were ignored, and seemingly fueled by his cries for help. He

was not free to leave to premises and had a reasonable belief that he was detained.


                                 COUNT II
               VIOLATION OF CONSTITUTIONAL AND CIVIL RIGHTS
                 COOK COUNTY HEALTH AND HOSPITAL SYSTEMS


       1-15. Plaintiff adopts and realleges paragraphs 1 through 15 of the Introduction as

paragraphs 1 through 18 of Count II as though fully set forth herein.

       16.     In causing and also failing to stop and restrain Defendant COOK COUNTY

HEALTH AND HOSPITAL SYSTEMS, regarding the use of force after a hospital patient that

has been treated restrained and is offering no resistance to arrest and the proper care of a patient.

       17.     COOK COUNTY HEALTH AND HOSPITAL SYSTEMS at all relevant time

hereto, had the duty, due to the special relationship existing between it and its’ patient violated

Lee, a patient, under color of state law, to restrain a fellow officer from the using excessive and

unwarranted force and physical or mental abuse on a person in custody and under arrest.

Defendants COOK COUNTY HEALTH AND HOSPITAL SYSTEMS, at all relevant time

hereto, had the duty to refrain from depriving a person in custody or not in custody of his

constitutional rights and his right to be free from unreasonable seizures.

       18.     On or about July 24, 2018, individually and under color of state law and in the

scope of their employment, COOK COUNTY HEALTH AND HOSPITAL SYSTEMS were

guilty of one or more of the following intentional, knowing or willful and wanton acts or


                                                  5
      Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 6 of 17 PageID #:1




omissions:


       a. Failing to provide a safe environment for patients.
       b. Failing to train its police and staff on procedures and patient safety.
       c. Failing to restrain and stop other police officers from assaulting, beating and battering
          Plaintiff while he was restrained, unable to defend himself and offering no resistance,
          thereby allowing external and internal injuries to be inflicted upon Plaintiff.
       d. Endangering patients by providing onsite police who lack appropriate training and
          medical knowledge.


       19.     The above described conduct of Defendants, COOK COUNTY HEALTH AND

HOSPITAL SYSTEMS individually and under color and pretense of state law, deprived Plaintiff

of his rights under the Fourth and Fourteenth Amendments of the United States Constitution and

42 U.S.C. Section 1983, including, but not limited to:

               a.     The right to be secure in his person and effects against the excessive and
                      unwarranted use of force after being placed under arrest; and

               b.     The right not to be deprived of life and liberty without due process of law
                      and the right to be free from unwarranted police interference with rights
                      guaranteed by statute, and;

               c.     The right to be free from the infliction of excessive force while being
                      arrested.
               d.     Failure to train staff to prevent incidents of this nature.


       20.     As a direct and proximate cause of the foregoing intentional, knowing and willful

and wanton acts or omissions of Defendants, COOK COUNTY HEALTH AND HOSPITAL

SYSTEMS Plaintiff, suffered and continues to suffer injuries, pain and suffering; and has

expended and will continue to expend money for medical care and loss of earnings.

       WHEREFORE, plaintiff, KARI M. LEE, respectfully requests judgment in his favor and

against the Defendants, COOK COUNTY HEALTH AND HOSPITAL SYSTEMS, individually,

for damages in an amount in excess of $50,000.00, and due to the defendants’ callous disregard


                                                6
      Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 7 of 17 PageID #:1




to plaintiff's rights, plaintiff further requests judgment against said Defendants, for punitive

damages in an amount to be determined, attorneys' fees pursuant to 42 U.S.C. §1988 and such

other relief as the Court deems just and reasonable.




                                    COUNT III
                VIOLATION OF CONSTITUTIONAL AND CIVIL RIGHTS
                              CITY OF CHICAGO

       1-15. Plaintiff adopts and alleges paragraphs 1 through 18 of the Introduction as

paragraphs 1 through 18 of Count I as though fully set forth herein.

       16.     In beating the Plaintiff, Defendant CITY OF CHICAGO directly violated the

rules and regulations of the CITY OF CHICAGO police department, regarding the use of force

after an arrestee has be restrained and is offering no resistance to arrest through officers,

HUNTER.

       17.     OFFICER HUNTER, at all relevant time hereto, had the duty, due to the special

relationship existing between a police official and a detainee under color of state law, to refrain

from the use of force and physical or mental abuse on a person in custody and under arrest.

Defendant, OFFICER HUNTER, at all relevant time hereto, had the duty to refrain from

depriving a person in custody and under arrest of his constitutional rights and his right to be free

from unreasonable and excessive force before.

       18.     On or about July 24, 2018, individually and under color of state law and in the

scope of their employment, OFFICER HUNTER was guilty of one or more of the following

intentional, knowing or willful and wanton acts or omissions:

                               a.      Striking the person of Plaintiff numerous times on or about


                                                  7
      Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 8 of 17 PageID #:1




                               the head, face, stomach and torso with blunt objects and with feet,
                               causing external and internal injuries;

                               b.      Assaulting, beating and battering Plaintiff while he was
                               restrained, unable to defend himself and offering no resistance,
                               causing external and internal injuries to Plaintiff; and

                               c.     Engaging in such extreme and outrageous conduct
                               intending to cause or recklessly disregarding the probability of
                               causing injury and extreme emotional distress to Plaintiff

       19.     The above described conduct of Defendant, OFFICER HUNTER a CITY OF

CHICAGO Police Officer, individually and under color and pretense of state law, deprived

Plaintiff of his rights under the Fourth and Fourteenth Amendments of the United States

Constitution and 42 U.S.C. Sections 1983, including, but not limited to:

               a.    The right to be secure in his person and effects against the excessive and
               unwarranted use of force after being placed under arrest, and;

               b.      The right not to be deprived of life and liberty without due process of law
                       and the right to be free from unwarranted police interference with rights
                       guaranteed by statute.

       20.     As a direct and proximate cause of the foregoing intentional, knowing and willful

and wanton acts or omissions of Defendant, OFFICER HUNTER, Plaintiff, suffered and

continues to suffer injuries, pain and suffering and has expended and will continue to expend

money for medical care and loss of earnings.

       WHEREFORE, Plaintiff, KARI M. LEE, respectfully requests judgment in his favor and

against the Defendant, OFFICER HUNTER individually, for damages in an amount in excess of

$50,000.00, and due to the defendant's callous disregard to plaintiff's rights, plaintiff further

requests judgment against said Defendant, for punitive damages in an amount to be determined,

attorneys' fees pursuant to 42 U.S.C. §1988 and such other relief as the Court deems just and

reasonable.


                                                  8
      Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 9 of 17 PageID #:1




                                 COUNT IV
               VIOLATION OF CONSTITUTIONAL AND CIVIL RIGHTS
              CITY OF CHICAGO CITY OF CHICAGO POLICE OFFICERS


       1-15. Plaintiff adopts and realleges paragraphs 1 through 15 of the Introduction as

paragraphs 1 through 18 of Count II as though fully set forth herein.

       16.        In failing to stop and restrain Defendant OFFICER JACKSON, OFFICER

JAMIRKSI, SERGEANT HARDING, and OFFICER HUNTER directly violated the rules and

regulations of the City of Chicago Police Departments, regarding the use of force after an

hospital patient that has been restrained and is offering no resistance to arrest and the proper care

of an arrestee.

       17.        OFFICER JACKSON, OFFICER JAMIRKSI, SERGEANT HARDING, and

OFFICER HUNTER, at all relevant time hereto, had the duty, due to the special relationship

existing between a police official and an arrestee or patient under color of state law, to restrain a

fellow officer from the using excessive and unwarranted force and physical or mental abuse on a

person in custody and under arrest. Defendants OFFICER JACKSON, OFFICER JAMIRKSI,

SERGEANT HARDING, and OFFICER HUNTER, at all relevant time hereto, had the duty to

refrain from depriving a person in custody or not in custody of his constitutional rights and his

right to be free from unreasonable seizures.

       18.        On or about July 24, 2018, individually and under color of state law and in the

scope of their employment, OFFICER JACKSON, OFFICER JAMIRKSI, SERGEANT

HARDING, and OFFICER HUNTER were guilty of one or more of the following intentional,

knowing or willful and wanton acts or omissions:


   a. Failing to restrain and stop other police officers from assaulting, beating and battering


                                                   9
     Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 10 of 17 PageID #:1




       Plaintiff while he was restrained, unable to defend himself and offering no resistance,
       thereby allowing external and internal injuries to be inflicted upon Plaintiff.

       19.     The above described conduct of Defendants, OFFICER JACKSON, OFFICER

JAMIRKSI, SERGEANT HARDING, and OFFICER HUNTER individually and under color

and pretense of state law, deprived Plaintiff of his rights under the Fourth and Fourteenth

Amendments of the United States Constitution and 42 U.S.C. Section 1983, including, but not

limited to:

               a.      The right to be secure in his person and effects against the excessive and
                       unwarranted use of force after being placed under arrest; and

               b.      The right not to be deprived of life and liberty without due process of law
                       and the right to be free from unwarranted police interference with rights
                       guaranteed by statute, and;

               c.      The right to be free from the infliction of excessive force while being
                       arrested.

       20.     As a direct and proximate cause of the foregoing intentional, knowing and willful

and wanton acts or omissions of Defendants, OFFICER JACKSON, OFFICER JAMIRKSI,

SERGEANT HARDING, and OFFICER HUNTER Plaintiff, suffered and continues to suffer

injuries, pain and suffering; and has expended and will continue to expend money for medical

care and loss of earnings.

       WHEREFORE, plaintiff, KARI M. LEE, respectfully requests judgment in his favor and

against the Defendants, OFFICER JACKSON, OFFICER JAMIRKSI, SERGEANT HARDING,

and OFFICER HUNTER, individually, for damages in an amount in excess of $50,000.00, and

due to the defendants’ callous disregard to plaintiff's rights, plaintiff further requests judgment

against said Defendants, for punitive damages in an amount to be determined, attorneys' fees

pursuant to 42 U.S.C. §1988 and such other relief as the Court deems just and reasonable.



                                                 10
     Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 11 of 17 PageID #:1




       WHEREFORE, Plaintiff, KARI M. LEE, respectfully requests judgment in his favor and

against Defendant, OFFICER BRIAN FOLEY, awarding compensatory and punitive damages in

an amount in excess of $50,000.00, and such other relief as the Court deems just and reasonable.



                                 COUNT V
               VIOLATION OF CONSTITUTIONAL AND CIVIL RIGHTS
                           COOK COUNTY SHERIFF


       1-18. Plaintiff adopts and realleges paragraphs 1 through 18 of the Introduction as

paragraphs 1 through 18 of Count II as though fully set forth herein.

       19.     In failing to stop and restrain Defendant COOK COUNTY SHERIFF directly

violated the rules and regulations of the COOK COUNTY SHERIFF, regarding the use of force

after an hospital patient that has been restrained and is offering no resistance to arrest and the

proper care of an arrestee.

       20.     COOK COUNTY SHERIFF at all relevant time hereto, had the duty, due to the

special relationship existing between a police official and an arrestee or patient under color of

state law, to restrain a fellow officer from the using excessive and unwarranted force and

physical or mental abuse on a person in custody and under arrest. Defendants COOK COUNTY

SHERIFF, at all relevant time hereto, had the duty to refrain from depriving a person in custody

or not in custody of his constitutional rights and his right to be free from unreasonable seizures.

       21.     On or about July 24, 2018, individually and under color of state law and in the

scope of their employment, COOK COUNTY SHERIFF were guilty of one or more of the



                                                 11
     Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 12 of 17 PageID #:1




following intentional, knowing or willful and wanton acts or omissions:


   a. Failing to restrain and stop other police officers from assaulting, beating and battering
      Plaintiff while he was restrained, unable to defend himself and offering no resistance,
      thereby allowing external and internal injuries to be inflicted upon Plaintiff.

       22.     The above described conduct of Defendants, COOK COUNTY SHERIFF

individually and under color and pretense of state law, deprived Plaintiff of his rights under the

Fourth and Fourteenth Amendments of the United States Constitution and 42 U.S.C. Section

1983, including, but not limited to:

               a.      The right to be secure in his person and effects against the excessive and
                       unwarranted use of force after being placed under arrest; and

               b.      The right not to be deprived of life and liberty without due process of law
                       and the right to be free from unwarranted police interference with rights
                       guaranteed by statute, and;

               c.      The right to be free from the infliction of excessive force while being
                       arrested.
               d.      Failure to train staff to prevent incidents of this nature.


       23.     As a direct and proximate cause of the foregoing intentional, knowing and willful

and wanton acts or omissions of Defendants, COOK COUNTY SHERIFF Plaintiff, suffered and

continues to suffer injuries, pain and suffering; and has expended and will continue to expend

money for medical care and loss of earnings.

       WHEREFORE, plaintiff, KARI M. LEE, respectfully requests judgment in his favor and

against the Defendants, COOK COUNTY SHERIFF, individually, for damages in an amount in

excess of $50,000.00, and due to the defendants’ callous disregard to plaintiff's rights, plaintiff

further requests judgment against said Defendants, for punitive damages in an amount to be

determined, attorneys' fees pursuant to 42 U.S.C. §1988 and such other relief as the Court deems



                                                 12
     Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 13 of 17 PageID #:1




just and reasonable.

                                 COUNT VI
               VIOLATION OF CONSTITUTIONAL AND CIVIL RIGHTS
                 COOK COUNTY HEALTH AND HOSPITAL SYSTEMS


       1-15. Plaintiff adopts and realleges paragraphs 1 through 15 of the Introduction as

paragraphs 1 through 18 of Count II as though fully set forth herein.

       16.     In causing and also failing to stop and restrain Defendant COOK COUNTY

HEALTH AND HOSPITAL SYSTEMS, regarding the use of force after a hospital patient that

has been treated restrained and is offering no resistance to arrest and the proper care of a patient.

       17.     COOK COUNTY HEALTH AND HOSPITAL SYSTEMS at all relevant time

hereto, had the duty, due to the special relationship existing between a police official and an

arrestee or patient under color of state law, to restrain a fellow officer from the using excessive

and unwarranted force and physical or mental abuse on a person in custody and under arrest.

Defendants COOK COUNTY HEALTH AND HOSPITAL SYSTEMS, at all relevant time

hereto, had the duty to refrain from depriving a person in custody or not in custody of his

constitutional rights and his right to be free from unreasonable seizures.

       18.     On or about July 24, 2018, individually and under color of state law and in the

scope of their employment, COOK COUNTY HEALTH AND HOSPITAL SYSTEMS were

guilty of one or more of the following intentional, knowing or willful and wanton acts or

omissions:


       e. Failing to provide a safe environment for patients.
       f. Failing to train its police and staff on procedures and patient safety.
       g. Failing to restrain and stop other police officers from assaulting, beating and battering
          Plaintiff while he was restrained, unable to defend himself and offering no resistance,
          thereby allowing external and internal injuries to be inflicted upon Plaintiff.


                                                 13
     Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 14 of 17 PageID #:1




       h. Endangering patients by providing onsite police who lack appropriate training and
          medical knowledge.


       19.     The above described conduct of Defendants, COOK COUNTY HEALTH AND

HOSPITAL SYSTEMS individually and under color and pretense of state law, deprived Plaintiff

of his rights under the Fourth and Fourteenth Amendments of the United States Constitution and

42 U.S.C. Section 1983, including, but not limited to:

               a.      The right to be secure in his person and effects against the excessive and
                       unwarranted use of force after being placed under arrest; and

               b.      The right not to be deprived of life and liberty without due process of law
                       and the right to be free from unwarranted police interference with rights
                       guaranteed by statute, and;

               c.      The right to be free from the infliction of excessive force while being
                       arrested.
               d.      Failure to train staff to prevent incidents of this nature.


       20.     As a direct and proximate cause of the foregoing intentional, knowing and willful

and wanton acts or omissions of Defendants, COOK COUNTY HEALTH AND HOSPITAL

SYSTEMS Plaintiff, suffered and continues to suffer injuries, pain and suffering; and has

expended and will continue to expend money for medical care and loss of earnings.

       WHEREFORE, plaintiff, KARI M. LEE, respectfully requests judgment in his favor and

against the Defendants, COOK COUNTY HEALTH AND HOSPITAL SYSTEMS, individually,

for damages in an amount in excess of $50,000.00, and due to the defendants’ callous disregard

to plaintiff's rights, plaintiff further requests judgment against said Defendants, for punitive

damages in an amount to be determined, attorneys' fees pursuant to 42 U.S.C. §1988 and such

other relief as the Court deems just and reasonable.




                                                 14
     Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 15 of 17 PageID #:1




WHEREFORE, Plaintiff, KARI M. LEE, respectfully requests judgment in his favor and against

Defendant, COOK COUNTY HEALTH AND HOSPITAL SYSTEMS COOK COUNTY

SHERIFF, awarding compensatory and punitive damages in an amount in excess of $50,000.00,

and such other relief as the Court deems just and reasonable.



                                COUNT VII
               VIOLATION OF CONSTITUTIONAL AND CIVIL RIGHTS
                   COOK COUNTY SHERIFF AND ITS OFFICERS


        1-15. Plaintiff adopts and realleges paragraphs 1 through 15 of the Introduction as

paragraphs 1 through 14 of Count II as though fully set forth herein.

        16.    In failing to stop and restrain Defendant OFFICER JACKSON, OFFICER

JAMIRKSI, SERGEANT HARDING, and OFFICER HUNTER directly violated the rules and

regulations of the COOK COUNTY SHERIFF, regarding the use of force after an hospital

patient that has been restrained and is offering no resistance to arrest and the proper care of an

arrestee.

        17.    OFFICER JACKSON, OFFICER JAMIRKSI, SERGEANT HARDING, and

OFFICER HUNTER, at all relevant time hereto, had the duty, due to the special relationship

existing between a police official and an arrestee or patient under color of state law, to restrain a

fellow officer from the using excessive and unwarranted force and physical or mental abuse on a

person in custody and under arrest. Defendants OFFICER JACKSON, OFFICER JAMIRKSI,

SERGEANT HARDING, and OFFICER HUNTER, at all relevant time hereto, had the duty to

refrain from depriving a person in custody or not in custody of his constitutional rights and his

right to be free from unreasonable seizures.



                                                 15
     Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 16 of 17 PageID #:1




       18.     On or about July 24, 2018, individually and under color of state law and in the

scope of their employment, OFFICER JACKSON, OFFICER JAMIRKSI, SERGEANT

HARDING, and OFFICER HUNTER were guilty of one or more of the following intentional,

knowing or willful and wanton acts or omissions:


   a. Causing severe physical beating upon Lee
   b. Failing to restrain and stop other police officers from assaulting, beating and battering
      Plaintiff while he was restrained, unable to defend himself and offering no resistance,
      thereby allowing external and internal injuries to be inflicted upon Plaintiff.

       19.     The above described conduct of Defendants, OFFICER JACKSON, OFFICER

JAMIRKSI, SERGEANT HARDING, and OFFICER HUNTER individually and under color

and pretense of state law, deprived Plaintiff of his rights under the Fourth and Fourteenth

Amendments of the United States Constitution and 42 U.S.C. Section 1983, including, but not

limited to:

               a.      The right to be secure in his person and effects against the excessive and
                       unwarranted use of force after being placed under arrest; and

               b.      The right not to be deprived of life and liberty without due process of law
                       and the right to be free from unwarranted police interference with rights
                       guaranteed by statute, and;

               c.      The right to be free from the infliction of excessive force while being
                       arrested.

       20.     As a direct and proximate cause of the foregoing intentional, knowing and willful

and wanton acts or omissions of Defendants, OFFICER JACKSON, OFFICER JAMIRKSI,

SERGEANT HARDING, and OFFICER HUNTER Plaintiff, suffered and continues to suffer

injuries, pain and suffering; and has expended and will continue to expend money for medical

care and loss of earnings.

       WHEREFORE, plaintiff, KARI M. LEE, respectfully requests judgment in his favor and


                                                16
     Case: 1:19-cv-04560 Document #: 1 Filed: 07/05/19 Page 17 of 17 PageID #:1




against the Defendants, OFFICER JACKSON, OFFICER JAMIRKSI, SERGEANT HARDING,

and OFFICER HUNTER, individually, for damages in an amount in excess of $50,000.00, and

due to the defendants’ callous disregard to plaintiff's rights, plaintiff further requests judgment

against said Defendants, for punitive damages in an amount to be determined, attorneys' fees

pursuant to 42 U.S.C. §1988 and such other relief as the Court deems just and reasonable.




                                                       Respectfully submitted,




                                               ______________________________

                                                       Plaintiffs’ Attorneys



ELRABADI LAW Attorney for Plaintiffs
22 West Washington Street, Suite 1500
Chicago, Illinois 60602
312-444-9606 (main)
312-896-9185 (e-fax)




                                                 17
